DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/15/2020 was considered by the examiner.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Lavigne US 20140050587 discloses a Francis-type turbine runner (Figs. 5 and 7) comprising 
a crown (12), a band (1), and a plurality of vanes (21) provided between the crown and the band, 
a respective section (view shown in Fig. 7) of the vane are taken at a plane including the runner rotation center axis (Z) and radially extending from the runner rotation center axis,
in the respective section, a tangent on a centerline of the vane, the tangent passing through an intersection at which the curvilinearly continuous centerline of the vane and a flowing water surface of the band 

    PNG
    media_image1.png
    655
    880
    media_image1.png
    Greyscale

However the Office is unable to show that the respective section shown in Fig. 7 is taken within a range from a first plane including a runner rotation center axis and an end point of an outlet end of the vane on the band side, up to a second plane corresponding to a position where the first plane is rotated by an angle, which is determined by dividing 3600 by a value that is four times the number of vanes, in a runner rotation direction about the runner rotation center axis.  The Office believes that 
Similar reasoning applies for the allowance of independent claims 3, 5 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are Francis type runners having an acute and obtuse angle formed by the vane’s centerline and the band and/or the thick root portions.

WERNER GB 728972
KOYAMA JP 2014141903
SHIMIZU JP 05272444
KAECHELE DE 10325698
COULSON WO 2021037424 	
TEZUKA JP 2007154786 
MAEDA JP 2011043095
Nolt US 4420672
Coulson US 20060115357 
Bouvet US 20110206518
ROSSI US 20150192101
MARTINEZ US 20180023534
NAKAMURA US 20180313320



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/           Examiner, Art Unit 3745                                                                                                                                                                                             


/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745